            Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
SUSAN MILLER                            :
305 Coronado Ave.                       :
Long Beach, CA 90814                    :
                                        :    CIVIL ACTION
               Plaintiff,               :
       v.                               :    No.:
                                        :
DARBY CREEK VALLEY                      :
ASSOCIATION                             :
P.O. Box 732                            :
Drexel Hill, PA 19026                   :    JURY TRIAL DEMANDED
                                        :
               Defendant.               :
____________________________________:

                                   CIVIL ACTION COMPLAINT

       Plaintiff, by and through her undersigned counsel, hereby avers as follows:

                                     I.     INTRODUCTION

       1.      This action has been initiated by Susan Miller (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against Darby Creek Valley Association (hereinafter

referred to as “Defendant”) for violations of the Fair Labor Standards Act (“FLSA” -

29 U.S.C. §§ 201 et. seq.), the Pennsylvania Minimum Wage Act (“PMWA” - 43 P.S. §§

333.101—333.115) and other applicable state law(s). As a direct consequence of Defendant’s

unlawful actions, Plaintiff seeks damages as set forth herein.

                             II.     JURISDICTION AND VENUE

       2.      This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States. There lies supplemental

jurisdiction over Plaintiff’s state-law claims because they arise out of the same common nucleus

of operative facts as her federal claims set forth herein.
             Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 2 of 14




        3.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district; and in addition, Defendant is deemed to reside where it is subject to

personal jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

                                         III.   PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult individual, and he has and continues to reside at the above-

captioned address.

        7.      Defendant is a is a 501(c) non-profit environmental organization dedicated to the

protection and enhancement of the watershed and its resources, including water, wildlife,

historical sites, floodplains, wetlands, and riparian zones.

        8.      At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                              IV.     FACTUAL BACKGROUND

        9.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                  2
             Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 3 of 14




       10.       Plaintiff was hired by Defendant on or about January 31, 2017.

       11.       Throughout her employment with Defendant, Plaintiff was primarily supervised

by the President of Defendant, Jaclyn Rhoads (hereinafter “Rhoads”).

       12.       Plaintiff was also supervised by Defendant’s Executive Board and Board of

Directors.

       13.       Jaclyn Rhoads, Defendant’s Executive Board, and Defendant’s Board of Directors

are hereinafter collectively referred to as “Defendant’s Management.”

       14.       At all times herein, Plaintiff’s title with Defendant was “Executive Director.”

                        Misclassification as an “Independent Contractor”

       15.       From the beginning of Plaintiff’s employment with Defendant through her

separation in May of 2021, Defendant classified Plaintiff as an independent contractor and had

her sign an agreement stating that she was an independent contractor.

       16.       However, notwithstanding the aforesaid contract Plaintiff signed labeling her an

“Independent Contractor”, she was at all times during her employment with Defendant

misclassified as an independent contractor, when in fact she was an “employee,” as evidenced by

the following:

             a. Defendant’s Management instructed and/or dictated what Plaintiff needed to work

                 on throughout the week/day;

             b. Plaintiff reported to Defendant’s Management;

             c. Plaintiff was given an email address identifying her as an employee of Defendant;

             d. Plaintiff’s email signature line identified her as an employee of Defendant;

             e. Plaintiff’s name appeared on Defendant’s website as an employee of Defendant;




                                                  3
Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 4 of 14




f. Plaintiff was listed as an “Officer” in Defendant’s 2020 Annual Report along with

   other Officers employed by Defendant;

g. Plaintiff was permitted to address any work concerns with Rhoades;

h. Plaintiff was required to obey all directives given by Defendant’s Management;

i. Defendant’s Management instructed Plaintiff on how she was to invoice her

   work;

j. Defendant had the ability to deny Plaintiff’s access to material needed to complete

   her job assignments;

k. Plaintiff was required to represent and hold herself out as an employee of

   Defendant when speaking to staff, business associates, government agencies,

   and/or other organizations;

l. Plaintiff was required to attend meetings and/or telephone conference calls when

   scheduled by Defendant’s Management;

m. Plaintiff’s work performance was reviewed and critiqued by Defendant’s

   Management;

n. Plaintiff was consistently supervised by Defendant’s management and directed in

   her job duties on a day-to-day basis;

o. Defendant’s Management had the ability to change Plaintiff’s employment status,

   job duties, and hours based on performance (or other reasons); and

p. A former board member of Defendant, Derron LaBrake (hereinafter “LaBrake”),

   specifically informed Defendant’s Management that based on his observations,

   Plaintiff was operating as an employee, not an independent contractor and




                                    4
          Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 5 of 14




               expressed concerns regarding Defendant’s misclassification of Plaintiff. A brief

               excerpt from LaBrake’s resignation letter states as follows:

                          At about that time DCVA began using Ms. Miller more in the
                          manner that an employer would use an employee, e.g., directing
                          her day-to-day activities. At a Board of Directors meeting (I do
                          not recall the exact date), I voiced my concerns regarding the
                          changes in the way DCVA was using Ms. Miller. At that
                          meeting I recall pointing out the jeopardy associated with
                          DCVA directing Sue Miller’s activities as an employer even
                          though she was purported to be an independent contractor, and
                          that continuing that behavior to avoid paying taxes and other
                          expenses, was ill-advised. I further stated that DCVA should
                          hire Ms. Miller as an employee. My concerns were dismissed at
                          that time and at least two more times when I brought up the
                          same concerns at an Executive Committee Meeting. My
                          opinion/position has not changed, nor had the position of the
                          other Board Members. I still disagree with the majority Board’s
                          decision that Ms Miller is an “independent subcontractor” when
                          DCVA continues to direct most of her daily activities over the
                          past 3+ years.

       17.     Based on the foregoing and for other reasons, Plaintiff asserts that she was an

employee of Defendant and therefore was deprived of benefits to which an employee would

normally be entitled, including but not limited to having income reported to Social Security for

retirement and benefits, health benefits, and deprivation of her own work earnings (including

overtime compensation – discussed infra).

                                Defendant’s Overtime Violations

       18.     Because Plaintiff was misclassified as an independent contractor, she was paid

varying lump sums two times per month at a rate of $25.00 per hour.

       19.     During the course of Plaintiff’s employment with Defendant, she was at all times

a non-exempt employee who should have been entitled to overtime wages (at a rate of time and

one half her regular hourly rate).




                                                5
          Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 6 of 14




       20.     While Plaintiff was hired as a part-time employee in 2017, she began working

more than 40 hours a week beginning in or about 2018.

       21.     At times, particularly in 2019, Plaintiff was working up to 60-70 hours per week.

       22.     At no point in time was Plaintiff ever paid overtime compensation under federal

or Pennsylvania state law (as required for non-exempt employees).

       23.     At no point in time during her employment with Defendant did Plaintiff qualify as

an exempt employee under the Executive, Professional or Administrative exemptions provided

for under the FLSA or Pennsylvania Minimum Wage Act.

       24.     For example, one element required to fall under any of the above three

exemptions, Plaintiff must have been compensated on a salary basis – which she was not, as

Plaintiff’s pay varied every week.

       25.     Furthermore, Defendant never designated Plaintiff as an employee who fell under

any exemption provided for by the FLSA or the Pennsylvania Minimum Wage Act, as Defendant

consistently misclassified her as an independent contractor from the inception of her employment

until her separation in May of 2021.

       26.     All of Defendant’s actions as aforesaid are without question willful, intentional

and in blatant disregard for state and federal laws.




                                                  6
                Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 7 of 14




            27.      Plaintiff is therefore owed back pay and liquidated damages for Defendant’s

willful failure to abide by federal and state overtime obligations.1

                                               Count I
           Violations of the Fair Labor Standards Act (“FLSA” - 29 U.S.C. §§ 201 et. seq.)
                                        (Overtime Violations)

            28.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

            29.      At all times relevant herein, Defendant, has and continues to be, an “employer”

within the meaning of the FLSA.

            30.      The FLSA requires covered employers, such as Defendant, to minimally

compensate its “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s

regular rate of pay for each overtime hour that the employee works in excess of 40 hours in a

workweek.

            31.      At all times during her employment with Defendant, Plaintiff was misclassified as

an independent contract, when in reality Plaintiff was a non-exempt “employee” within the

meaning of the FLSA.


1
     See, e.g., Solis v. Min Fang Yang, 345 Fed. Appx. 35, 38 (6th Cir. 2009) (affirming award of liquidated damages
    explaining “under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is
    necessary for the awarding of such damages. Rather, they are considered the norm and have even been referred to by this
    court as mandatory”); Gayle v. Harry's Nurses Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014) (affirming award of
    liquidated damages explaining there is an automatic “presumption” of liquidated damages and “[d]ouble damages are the
    norm, single damages the exception,” as the burden to avoid liquidated damages is a “difficult burden”); Haro v. City of
    Los Angeles, 745 F.3d 1249, 1259 (9th Cir. 2014) (affirming award of liquidated damages explaining they are the “norm”
    and “mandatory” unless the employer can establish the very “difficult burden” of subjective and objective attempts at
    FLSA compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008) (affirming award of liquidated
    damages explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high
    burden to show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and
    belief in non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26, 35 (1st Cir.
    2007) (affirming award of liquidated damages explaining that they will always be considered the “norm” in FLSA cases);
    Lockwood v. Prince George's County, 2000 WL 864220, at *6 (4th Cir. 2000) (affirming award of liquidated damages
    explaining they are the “norm” and that an employer may not take an ostrich-like approach and refuse to research its
    obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoff v. Elegant Bath,
    Ltd., 176 F.3d 399, 405 (7th Cir. 1999)(reversing the district court for not awarding liquidated damages, as doubling
    unpaid overtime is the rule, not an exception); Nero v. Indus. Molding Corp., 167 F.3d 921, 929 (5th Cir. 1999) (affirming
    award of liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).


                                                               7
          Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 8 of 14




        32.    Defendant knew that Plaintiff was a “non-exempt” employee within the meaning

of the FLSA and instead intentionally misclassified her to avoid federal and state wage and hour

obligations (and tax obligations).

        33.    Between 2018 and 2021, Plaintiff often times worked well over 40 hours per

week while employed with Defendant; however, Defendant failed to pay Plaintiff proper

overtime compensation for all hours that she worked over 40 hours in one week.

        34.    As a result of Defendant’s failure to pay Plaintiff the overtime compensation due

to her, Defendant violated the FLSA and caused Plaintiff to suffer damages in the form of unpaid

overtime compensation.

        35.    Plaintiff is owed substantial monies in unpaid overtime compensation by

Defendant and these actions as aforesaid constitute willful violations of the FLSA.

                                          Count II
               Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                                    (Overtime Violations)

        36.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        37.    Defendant’s failure to pay overtime compensation in the aforesaid manners also

constitutes willful violations of the PMWA.

                                           Count III
                           Violations of Pennsylvania Common Law
                                 (Fraud – Misrepresentation)

        38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        39.    Defendant willfully and fraudulently misclassified and represented to Plaintiff

that she was an independent contractor who was not entitled to non-exempt wages under the




                                                 8
          Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 9 of 14




PMWA and FLSA, when in fact Plaintiff was a non-exempt employee entitled to such wages

under the PMWA and FLSA.

       40.    Defendant willfully and fraudulently misclassified Plaintiff’s earnings as non-

employee income for the purpose of avoiding taxes.

       41.    Plaintiff relied to her detriment on Defendant’s representation that she was an

independent contractor who was not entitled to overtime wages under the PMWA and FLSA.

       42.    As a result of her reliance on Defendant’s fraudulent representation that she was

an independent contractor who was not entitled to employee wages under state or federal law,

Plaintiff suffered harm in the form of the following damages:

                  a. Defendant did not withhold any taxes on Plaintiff’s behalf;

                  b. Because Defendant incorrectly classified Plaintiff as an independent

                  contractor, Plaintiff was subjected to greater tax liability, paying both her and

                  Defendant’s share of FICA, FUTA, and other taxes;

                  c. As a direct result of Defendant having incorrectly classified Plaintiff as an

                  independent contractor, Defendant made no unemployment tax payments on

                  Plaintiff’s wages;

                  d. As a direct result of Defendant having misclassified Plaintiff as a 1099

                  independent contractor, Defendant made no social security contributions on

                  Plaintiff’s behalf. Consequently, Plaintiff’s retirement eligibility is less than it

                  would be had Defendant not fraudulently misclassified her as a 1099

                  independent contractor instead of a non-exempt employee; and

                  e. As a result of Defendant’s misclassification of Plaintiff as a 1099

                  independent contractor, Plaintiff was not entitled to receive any other benefits




                                                 9
            Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 10 of 14




                   through Defendant, including but not limited health benefits, 401k benefits,

                   overtime compensation, or other employee benefits.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.       Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions. Plaintiff should be accorded those benefits illegally withheld from the date she

first suffered unlawful payment practices, retaliation, and discrimination at the hands of

Defendant until the date of verdict;

       B.       Plaintiff is to be awarded punitive and liquidated damages, as permitted by

applicable law(s) alleged asserted herein, in an amount believed by the Court or trier of fact to be

appropriate to punish Defendant for its willful, deliberate, malicious and outrageous conduct and

to deter Defendant or other employers from engaging in such misconduct in the future;

       C.       Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

       D.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

       E.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       F.       Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).




                                                 10
        Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 11 of 14




                                          Respectfully submitted,

                                          KARPF, KARPF, & CERUTTI, P.C.


                                   By:
                                          Ari R. Karpf, Esq.
                                          3331 Street Road
                                          Two Greenwood Square, Suite 128
                                          Bensalem, PA 19020
Date: May 24, 2021                        (215) 639-0801




                                     11
       Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 12 of 14




                ========pìë~å=jáääÉê


=================a~êÄó=`êÉÉâ=s~ääÉó=^ëëçÅá~íáçå




    RLOQLOMON
                              Case 2:21-cv-02362-HB   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   05/24/21 Page 13 of 14
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       PMR=`çêå~Çç=^îÉåìÉI=içåÖ=_É~ÅÜI=`^=VMUNQ
Address of Plaintiff: ______________________________________________________________________________________________
                       ml=_çñ=TPOI=aêÉñÉä=eáääI=m^=NVMOS
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        RLOQLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.

                RLOQLOMON                                                                                                            ARK2484 / 91538
DATE: __________________________________                      _____________________________________ _____                     ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-02362-HB Document 1 Filed 05/24/21 Page 14 of 14
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS

jfiiboI=prp^k                                                                                                    a^o_v=`obbh=s^iibv=^ppl`f^qflk
    (b) County of Residence of First Listed Plaintiff                içë=^åÖÉäÉë                                 County of Residence of First Listed Defendant                aÉä~ï~êÉ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                         (For Diversity Cases Only)                                              and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF             DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1             ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State            ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                    Citizen or Subject of a             ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                   FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure                ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881              ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                       28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                      ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                       PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                  ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                                ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                                ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                          New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                        ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY               ❒ 480 Consumer Credit
                                                                       ❒ 370 Other Fraud                                                                                       ❒ 490 Cable/Sat TV
❒
        of Veteran’s Benefits
    160 Stockholders’ Suits
                                     ’
                                     ’
                                          350 Motor Vehicle
                                          355 Motor Vehicle            ❒ 371 Truth in Lending
                                                                                                    u❒    710 Fair Labor Standards
                                                                                                               Act
                                                                                                                                              ’ 861 HIA (1395ff)
                                                                                                                                              ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒     720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                   Relations                      ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage         ❒     740 Railway Labor Act              ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability        ’   751 Family and Medical                                               ❒ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                       ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒     790 Other Labor Litigation            FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒     791 Employee Retirement             ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                   Income Security Act                    or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                                ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                                26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                           ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                 State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or         ’     5 Transferred from  ❒ 6 Multidistrict                    ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                      Another District         Litigation -                      Litigation -
                                                                                                                            (specify)                      Transfer                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cip^I=m^=jáåáãìã=t~ÖÉ=^Åí=~åÇ=çíÜÉê=~ééäáÅ~ÄäÉ=ëí~íÉ=ä~ïEëFK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION    DEMAND $                       CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                  DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            RLOQLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                    Reset
